      Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 1 of 54




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 LATARSHA LORAIN                         )
 WILLIAMS,                               )
                                         ) Civil Action File No.:
       Plaintiff,                        )
                                         )
 v.                                      )
                                         )              COMPLAINT
 FREEDOM MORTGAGE                        )    WITH JURY TRIAL DEMAND
 CORPORATION,                            )
                                         )
       Defendant.


                            PRELIMINARY STATEMENT

      1.    Under the Fair Credit Reporting Act, 15 U.S. Code § 1681, et seq. (the

“FCRA”), furnishers of information have two primary duties: to report complete and

accurate information regarding the consumers about whom the furnishers report;

and, upon receiving notice of a consumer’s dispute from a consumer reporting

agency, to conduct an investigation of the disputed information, and then modify,

delete, or permanently block the reporting of that information as appropriate. See,

15 U.S. Code § 1681s-2.

      2.    Defendant reports and maintains information concerning on Plaintiff’s

credit-worthiness, credit-standing, credit capacity, character, and general reputation.

That information is then made available by third-parties in credit transactions
      Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 2 of 54




involving Plaintiff, for employment purposes, the underwriting of insurance for

Plaintiff, and even in connection with a determination of Plaintiff’s eligibility for a

license or other governmental benefit.

      3.    Accordingly, and pursuant to various provisions of the FCRA, Plaintiff

has a legally protected interest in Defendant fulfilling its duties under the FCRA, so

that the information reported and maintained by Defendant is done so in a manner

which is fair and equitable to Plaintiff, with regards to the confidentiality, accuracy,

and relevancy of that information.

      4.    A furnisher's failure to comply with 15 U.S.C. § 1681s-2(b) of the FCRA

gives rise to a private cause of action, and such action provides for remedies

including actual damages, costs, statutory damages, and attorneys’ fees. See 15

U.S.C. §§ 1681n and 1681o.

      5.    The Real Estate Settlement Procedures Act of 1974 (“RESPA”) (12

U.S.C. 2601 et seq.) is a remedial consumer protection statute, and as such, it should

be construed liberally in order to best serve Congress' intent. Meeks v. Ocwen Loan

Servicing LLC, No. 16-cv-81003-BLOOM/Valle, 2016 U.S. Dist. LEXIS 97505, at

*14 (S.D. Fla. July 25, 2016).
      Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 3 of 54




      6.    RESPA requires servicers to comply with the obligations specified in 12

U.S.C. § 2605, as well as any regulations issued to carry out the statute's purposes.

See 12 U.S.C. § 2605(k)(1).

      7.    12 C.F.R. § 1024—also known as Regulation X, or Reg X—was issued

by the Bureau of Consumer Financial Protection to implement RESPA, and, among

other things, addresses mortgage loan servicers’ obligations to timely provide

information requested by borrowers.

      8.    A servicer's failure to comply with RESPA, or its implementing

regulations, gives rise to a private cause of action, and such action provides for

remedies including actual damages, costs, statutory damages, and attorneys’ fees.

See Id. § 2605(f).

      9.    At all times relative hereto, Plaintiff’s chief concern was to ensure that

to the extent Defendant furnished information to consumer reporting agencies about

Plaintiff’s mortgage loan, that Defendant’s reporting was accurately reflected in

Plaintiff’s credit file and on Plaintiff’s consumer reports.

      10.   This action for damages is based on Defendant’s failure to conduct

reasonable investigations of Plaintiff’s disputes of inaccurate information on

Plaintiff’s consumer reports, in violation of 15 U.S.C. § 1681s-2(b).
      Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 4 of 54




      11.   This action is also based on Defendant’s failure to correct its failures to

timely provide information in response to Plaintiff’s valid written request for

information and notice of error, in violation of 12 C.F.R. § 1024.35.

                                     PARTIES

      12.   Plaintiff, Latarsha Lorain Williams, is a natural person who resides in

Gwinnett County, Georgia.

      13. Defendant, Freedom Mortgage Corporation (hereinafter “Defendant” or

“Freedom Mortgage”), is a corporation formed under the laws of the State of New

Jersey and registered to do business in the State of Georgia. Freedom Mortgage may

be served with process via its registered agent, C T Corporation System, at 289 S.

Culver St, Lawrenceville, Georgia, 30046-4805.

      14. Freedom Mortgage regularly and in the ordinary course of business

furnishes information to one or more consumer reporting agencies about consumer

transactions, such as Plaintiff’s transactions at issue in this lawsuit and described

herein, and is, therefore, a “furnisher” as that term is used in 15 U.S.C. § 1681s-2.

      15. At all times relative hereto, Freedom Mortgage was the “servicer” of

Plaintiff’s mortgage, as that term is used in 12 U.S.C. 2601 et seq.
      Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 5 of 54




                                  JURISDICTION

       16.   This action is filed in part to enforce regulations promulgated by the

Consumer Finance Protection Bureau (CFPB) that became effective on January 10,

2014, specifically, 12 C.F.R. § 1024, et seq., of Regulation X.

       17.   Accordingly, this Court has jurisdiction pursuant to 28 U.S.C. § 1331,

as this action arises under the Dodd-Frank Wall Street Reform and Consumer

Protection Act (DFA), and the Real Estate Settlement Procedures Act (RESPA), 12

U.S.C. §§ 2601, et seq.

       18. This Court has federal question jurisdiction over Plaintiff’s Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. § 1681, et seq., claims, pursuant to 15 U.S.C. §

1681p and 28 U.S.C. § 1331.

       19. This Court has personal jurisdiction over Freedom Mortgage, pursuant

to O.C.G.A. § 9-10-91(1), because, inter alia, Freedom Mortgage frequently and

routinely conducts business in the State of Georgia, including the conduct

complained of herein.

       20.   Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District of

Georgia because a substantial part of the events or omissions giving rise to the claims

occurred in this district.
      Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 6 of 54




      21.   Pursuant to LR 3.1B(3), venue is proper in the Atlanta Division because

Defendant maintains an agent for service of process within the Atlanta Division.

               Factual Allegations Regarding Plaintiff’s Mortgage

      22. On or about May 23, 2014, Plaintiff obtained a residential home loan

from Brand Mortgage Group, LLC (“Brand Mortgage”) for the original principal

amount of $181,649.00 (the “Mortgage”).

      23. The Mortgage is collateralized by residential real property located at 928

Pine Lane, Lawrenceville, GA 30043 (the “Property”), as evidenced by the Security

Deed recorded at Deed Book 52947, Page 00674 in the Superior Court of Gwinnett

County.

      24. At all times relevant hereto, Plaintiff maintained the Property as

Plaintiff’s primary, principal residence.

      25. On or about April 21, 2015, the Mortgage was transferred from Brand

Mortgage to Freedom Mortgage, as evidenced by the Assignment recorded at Deed

Book 53524, Page 0916, in the Superior Court of Gwinnett County.

      26. Freedom Mortgage is the servicer of the Mortgage loan.

      27. In January 2013, the CFPB issued a number of final rules concerning

mortgage markets in the United States, pursuant to the DFA, Public Law No. 111-

203, 124 Stat. 1376 (2010).
      Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 7 of 54




      28. Specifically, on January 17, 2013, the CFPB issued RESPA (Regulation

X) and TILA (Regulation Z) Mortgage Servicing Final Rules, 78 F.R. 10695

(Regulation X) (February 14, 2013), and 78 F.R. 10901 (Regulation Z) (February

14, 2013) and, which became effective on January 10, 2014.

      29. The Mortgage in this matter is a “federally related mortgage loan” as

that term is defined by 12 U.S.C. § 2602(1) and 12 C.F.R. § 1024.2(b).

      30. Freedom Mortgage is subject to the aforesaid Regulations pursuant to

12 U.S.C. § 2605(k)(1)(E).

      31. Freedom Mortgage does not qualify for the exception for “small

servicers,” as that term is defined in 12 C.F.R. §1026.41(e)(4).

      32. Freedom Mortgage does not qualify for the exemption for a “qualified

lender”, as that term is defined in 12 C.F.R. § 617.700.

          Factual Allegations Regarding Plaintiff’s Bankruptcy Case

      33. On January 11, 2017, Plaintiff filed a Chapter 13 Voluntary Bankruptcy

Petition in the United States Bankruptcy Court for the Northern District of Georgia,

Atlanta Division, Case Number 17-50567 (the “Bankruptcy Case”).

      34. In Schedule D of her Bankruptcy Petition, Plaintiff scheduled Freedom

Mortgage as a secured creditor for the Mortgage, with a claim in the amount

$176,206.00.
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 8 of 54




      35. On January 11, 2017, Plaintiff filed her Chapter 13 Plan in accordance

with 11 U.S.C. § 1322(b)(5), providing for the cure of any then-deficiency and the

direct payment of all future Mortgage payments by Plaintiff to Freedom Mortgage.

      36. On May 25, 2017, Plaintiff’s Chapter 13 Plan was confirmed (the

“Confirmed Plan”) and became res judicata as to Plaintiff and Defendant.

      37. Freedom Mortgage was served with a copy of the Confirmation Order

on May 27, 2017 by the Bankruptcy Noticing Center.

      38.   On November 19, 2018, Defendant filed a Proof of Claim in Plaintiff’s

Bankruptcy Case, Claim #18, representing it was owed $ 1,031.00, inclusive of

$1,031.00 in arrearages.

      39. Plaintiff’s Confirmed Plan does not call for the surrender of the Property

securing the Mortgage, and Plaintiff has not surrendered the Property securing the

Mortgage.

      40. Accordingly, Plaintiff is not seeking a discharge of her Mortgage debt.

Indeed, the Mortgage debt is not subject to discharge pursuant to 11 U.S.C. §§

1322(b)(2) and 1328(a)(1). See, Dukes v. Suncoast Credit Union (In re Dukes), 909

F.3d 1306 (11th Cir. 2018).
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 9 of 54




      41. The Bankruptcy Case is currently pending, and Plaintiff continues to

substantially perform under the terms of her Confirmed Plan and the underlying

Mortgage note.

      42. Accordingly, Plaintiff has continued to make her post-filing Mortgage

payments to Freedom Mortgage, and Freedom Mortgage has continued to service

Plaintiff’s Mortgage and accept Plaintiff’s post-filing Mortgage payments.

      43. The balance of the Plaintiff’s Mortgage is not $0.

      44. Plaintiff’s Mortgage is not closed.

                  Effect of Consumer Reports Which Contain
                     Inaccurate or Misleading Information

      45.   Under the FCRA, the term “consumer report” generally refers to:

            any written, oral, or other communication of any information by
            a consumer reporting agency bearing on a consumer’s credit
            worthiness, credit standing, credit capacity, character, general
            reputation, personal characteristics, or mode of living which is
            used or expected to be used or collected in whole or in part for
            the purpose of serving as a factor in establishing the consumer’s
            eligibility for:

                   i.     credit or insurance to be used primarily for personal,
                          family, or household purposes;

                   ii.    employment purposes; or

                   iii.   any other purpose authorized under section 1681b
                          of this title.

            15 U.S.C. § 1681a(d)(1).
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 10 of 54




      46.    The information contained in a consumer report bears on a consumer’s

credit worthiness, credit standing, credit capacity, character, general reputation, and

personal characteristics.

      47.    The information contained in a consumer report can have a tremendous

effect on the consumer; to name only a few, the report can impact the consumer’s:

             a.     Eligibility for and terms for credit;

             b.     Potential for refinancing of existing credit;

             c.     Eligibility for leasing prospects;

             d.     Eligibility for utility services;

             e.     Eligibility for and the terms of insurance;

             f.     Employment or potential employment;

             g.     Accounts which are under collection or review;

             h.     Eligibility for a license or other benefit granted by a

                    governmental       instrumentality,     particularly   where   the

                    instrumentality is required by law to consider an applicant’s

                    financial responsibility or status;

             i.     Standing with potential investors or servicers; and

             j.     Eligibility for individually-billed travel charge cards used by

                    executive departments and agencies.
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 11 of 54




      48.    The terms “consumer report”, “credit report”, and “consumer credit

report” are used synonymously herein.

      49.    Approximately two million consumer reports are issued by credit

bureaus each day. See, Robert B. Avery, Paul S. Calem, and Glenn B. Canner,

Federal Reserve Board, Division of Research and Statistics, and Raphael W. Bostic,

University of Southern California, An Overview of Consumer Data and Credit

Reporting       (February        2003),       p.      48-49,         available    at

https://www.federalreserve.gov/pubs/bulletin/2003/0203lead.pdf,        archived   at

https://perma.cc/DCY4-ZS6C (last accessed on September 3, 2018).

      50.    In 2012, the Federal Trade Commission conducted a study regarding

consumer credit reporting errors and determined that anywhere from 10 to 21 percent

of consumers have confirmed errors on their consumer reports. Federal Trade

Commission, Report to Congress under Section 319 of the Fair and Accurate Credit

Transactions Act of 2003 (December 2012), p. iv of Executive Summary, available

at   https://www.ftc.gov/sites/default/files/documents/reports/section-319-fair-and-

accurate-credit-transactions-act-2003-fifth-interim-federal-trade-

commission/130211factareport.pdf, archived at https://perma.cc/R3P4-FGV9 (last

accessed on September 3, 2018).
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 12 of 54




      51.    The FTC study found that not only do these errors adversely affect

consumers’ credit scores, but the estimated proportion of reports and consumers who

experience a positive credit score change resulting from the correction of these

errors is higher than previous estimates from the credit reporting industry. Id.

                                   Credit Scoring

      52.    The Fair Isaac Corporation credit risk scoring system, commonly

referred to as “FICO”, is the leading credit scoring system and utilizes data reported

by credit reporting agencies. See, https://www.myfico.com/credit-education/credit-

scores/ (last accessed on September 3, 2018).

      53.    The Fair Isaac Corporation uses the data in consumer reports to

calculate consumers’ credit scores (also known as credit risk scores). Id.

      54.    The term “credit score” is a numerical value or a categorization derived

from a statistical tool or modeling system used by a person who makes or arranges

a loan to predict the likelihood of certain credit behaviors, including default.

Consumer Financial Protection Bureau, Supervision and Examination Manual,

Version       2       (October       2012),       p.       53,      available       at

http://files.consumerfinance.gov/f/201210_cfpb_supervision-and-examination-

manual-v2.pdf, archived at http://perma.cc/JF32-RFAA, (last accessed on

September 3, 2018).
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 13 of 54




      55.     FICO scores are calculated from five main categories of credit data in

a consumer’s credit report. Those categories, and their weighted values, are as

follows: payment history accounts for 35% of a consumer’s FICO score;

debt/amounts owed accounts for 30% of a consumer’s FICO score; age/length of

credit history accounts for 15% of a consumer’s FICO score; new credit/recent

inquiries accounts for 10% of a consumer’s FICO score; and mix of accounts/types

of   credit   accounts    for    10%    of    a   consumer’s     FICO     score.   See,

https://www.myfico.com/credit-education/whats-in-your-credit-score/, archived at

https://perma.cc/E8Y3-F4AA (last accessed September 3, 2018).

      56.     Payment history is the most important aspect of a consumer’s credit

score because it shows how the consumer has managed his finances, including any

late payments. Credit history is also very important, as it demonstrates how long the

consumer has been managing his accounts, when his last payments were made, and

any recent charges. See, https://www.transunion.com/credit-score, archived at

https://perma.cc/NRZ4-W83U (last accessed September 3, 2018).

      57.     The cost of credit (e.g., interest rates, fees, etc.), the availability of

credit, ratings for insurance products, and even unsolicited credit offers, such as the

opportunity to refinance a mortgage at a lower interest rate, extended financing
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 14 of 54




periods and lower rate auto loans, and even zero-percent financing credit offers for

in-store credit lines, are all, by and large, driven by a consumer’s credit score.

      58.    Inaccurate or incorrect credit reporting very often results in a lower

FICO and other credit scoring model scores, and thus higher costs of credit,

diminished opportunity, and less purchasing power for consumers.

      59.    Incorrectly reporting the tradeline of Plaintiff’s Mortgage—which is

open, active, and has a balance that Plaintiff is making payments on—as closed, and

with incorrect, outdated payment information, adversely affects Plaintiff’s FICO

score, as it excludes any recent positive payment history associated with the

Mortgage, it alters the age/length of credit history, and it alters the mix of

accounts/types.

      60.    There is no established rule or threshold for classifying the significance

of a credit score change as minor or major because the impact of a change in score

is dependent on the current score. That is, a twenty-five-point change in a credit

score that keeps the consumer in a particular credit risk category may not have a

large impact on the person’s likelihood of receiving credit. However, a one-point

change in credit score that moves the consumer from one risk tier to the next may

have a large impact on the consumer’s access to credit or the products and rates the

consumer is able to secure.
       Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 15 of 54




        61.     Consistent with FTC study, the Fair Isaac Corporation states that

inaccurate or incorrect information on a consumer’s credit report can hurt their score.

See,          https://www.myfico.com/credit-education/questions/fix-errors-on-credit-

report/, archived at https://perma.cc/9TQN-S5WP (last accessed September 3,

2018).

                                   Insurance Scoring

        62.     Other entities that regularly review consumer reports, and use the data

contained therein, are insurance companies.

        63.     Insurance companies use a scoring mechanism which is similar to, but

distinct from, the “credit score” used by creditors.

        64.     Credit-based insurance scores, like credit scores themselves, are

numerical summaries of consumers’ credit histories; credit-based insurance scores

are typically calculated using a multitude of information, including, but not limited

to, the length and age of credit history and the use of certain types of credit. Federal

Trade Commission, Credit-Based Insurance Scores: Impacts on Consumers of

Automobile Insurance (July 2007), p. 11, available at

https://www.ftc.gov/sites/default/files/documents/reports/credit-based-insurance-

scores-impacts-consumers-automobile-insurance-report-congress-federal-

trade/p044804facta_report_credit-based_insurance_scores.pdf,           archived      at
      Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 16 of 54




https://perma.cc/B2VQ-452N (last accessed September 3, 2018). As cited in Ins.

Inst. V. Commissioner, 486 Mich. 370, 785 N.W.2d 67 (2010).

       65.   Credit-based insurance scores evolved from traditional credit scores,

and all major automobile insurance companies use credit-based insurance scores in

some capacity; insurers use these scores to assign consumers to risk pools and to

determine the premiums that they pay. Id. at 22.

       66.   A Wallethub study determined that a change in credit scores caused a

consumer’s automobile insurance rates to rise by an average of 67% nationwide, and

an average of 84% in Georgia. 2018’s States Where Credit Scores Affect Car

Insurance the Most – Credit Score & Car Insurance Report, available at

https://wallethub.com/edu/car-insurance-by-credit-score-report/4343/, archived at

https://perma.cc/CSL8-D47Y (last accessed September 3, 2018).

       67.   Homeowner’s insurance companies also use credit scores to decide

whether to issue policies, and on what terms. A higher credit score is taken to mean

that a consumer is less of a risk, which, in turn, means the consumer is more likely

to be able to obtain insurance, and pay less for it.

See    https://www.consumer.ftc.gov/articles/0152-credit-scores,     archived     at

https://perma.cc/EB3D-54UP (last accessed September 3, 2018).
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 17 of 54




      68.    The National Association of Insurance Commissioners (“NAIC”) is the

U.S. standard-setting and regulatory support organization created and governed by

the chief insurance regulators from the 50 states, the District of Columbia, and five

U.S. territories. See, http://www.naic.org/index_about.htm (last accessed September

3, 2018).

      69.    The NAIC advises consumers who find errors on their credit reports to

contact the credit reporting company to have the errors corrected, as the errors can

affect the consumer’s credit-based insurance score. National Association of

Insurance Commissioners, Credit-Based Insurance Scores: How an Insurance

Company Can Use Your Credit to Determine Your Premium, available at

http://www.naic.org/documents/consumer_alert_credit_based_insurance_scores.ht

m, archived at https://perma.cc/S4F2-9VTL (last accessed September 3, 2018).

      70.    There are several different companies that create credit-based insurance

score reports for insurers to use, including the Fair Isaac Corporation. In calculating

credit-based insurance scores, FICO looks at five general areas it believes will best

determine how an individual manage risks. Id.

      71.    The following is a breakdown of what FICO considers in calculating

credit-based insurance scores, and how much the information generally weighs in

that calculation: payment history accounts for 40% of a consumer’s of a consumer’s
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 18 of 54




FICO credit-based insurance score; debt/amounts owed accounts for 30% of a

consumer’s of a consumer’s FICO credit-based insurance score; age/length of credit

history accounts for 15% of a consumer’s FICO credit-based insurance score; new

credit/recent inquiries accounts for 10% of a consumer’s of a consumer’s FICO

credit-based insurance score; and, mix of accounts/types of credit accounts for 5%

of a consumer’s of a consumer’s FICO credit-based insurance score. Id.

      72.    Incorrectly reporting the tradeline of Plaintiff’s Mortgage—which is

open, active, and has a balance that Plaintiff is making payments on—as having a

zero balance adversely affects Plaintiff’s FICO credit-based insurance score, as it

excludes any recent positive payment history associated with the Mortgage, it alters

the age/length of credit history, and it alters the mix of accounts/types.

        The Consumer Credit Reporting Industry, Reporting Standards, and
                             Disputed Information

      73.    The Consumer Data Industry Association (“CDIA”) is an international

trade association, representing over 140 members involved in credit reporting,

mortgage reporting, check verification, tenant and employment screening, collection

services, and fraud verification services, and the CDIA is active in both federal and

state legislative affairs, public relations, education, and the promulgation of industry

standards.
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 19 of 54




      74. Because consumer credit reporting information is such sensitive data

that has far reaching implications for most, if not all, consumers, the CDIA works

together with the consumer reporting agencies (“CRAs”) Equifax Information

Services, LLC (“Equifax”), Experian Information Solutions, Inc. (“Experian”),

TransUnion LLC (“TransUnion”), and CBCInnovis, Inc. (“Innovis”) to develop,

maintain and enhance industry-standard reporting formats and guidelines.

      75. In cooperation with the CRAs, the CDIA publishes the Metro 2 (“Metro

2”) reporting standards to assist data furnishers with their compliance requirements

under the Fair Credit Reporting Act (the “FCRA”) (15 U.S.C. § 1681 et seq.). The

CDIA’s reporting products are used in more than nine billion transactions each year.

See, http://www.cdiaonline.org/about/index.cfm?unItemNumber=515.

      76. The uniform adoption and implementation of the Metro 2 standards is

the primary vehicle by which CRAs and data furnishers ensure that they are in

compliance with their duties to ensure that they maintain complete and accurate

information under the FCRA.

      77. The Metro 2 format is the industry standard for reporting consumer

information, and the Metro 2 standards provide uniformity in the reporting and

interpretation of credit data, including credit risk scoring
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 20 of 54




          78. Each and all of the CRAs require data furnishers, such as Freedom

Mortgage, to report that data electronically, and in compliance with Metro 2.

          79. Using Metro 2-compliant systems, furnishers submit credit reporting

data to CRAs using a standard, documented, plain-text, human readable format.

Metro 2-formatted records can be easily exported to a platform-independent text file

to be provided to consumers.

          80. As data furnishers report to CRAs electronically, and in compliance with

Metro 2, data furnishers have easy access to what information was actually reported,

and thus the ability to provide that information to their customers with minimal

effort.

          81. 15 U.S.C. § 1681i(a)(5)(D) of the FCRA requires CRAs to implement

an automated reinvestigation system through which furnishers of information to a

CRA may report the results of a reinvestigation that finds incomplete or inaccurate

information in a consumer’s file to other CRAs.

          82. To comply with the automated dispute reinvestigation requirements of

the FCRA, the CRAs developed and implemented a browser-based software system

that allows the CRAs to electronically notify furnishers easily and quickly of

disputed credit reporting information, and for furnishers to easily and quickly

respond to such disputes following investigation. The system is commonly referred
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 21 of 54




to as e-OSCAR (Online Solution for Complete and Accurate Reporting) and was

designed to be Metro 2 compliant.

See, http://www.e-oscar.org/.

      83. The e-OSCAR system supports Automated Credit Dispute Verification

(“ACDV”) and Automated Universal Dataform (“AUD”) processing, as well as

other various related data reporting processes.

      84. ACDVs are notifications initiated by a CRA, and transmitted to a

furnisher, in response to a consumer dispute, and are the primary method the CRAs

use to fulfill their statutory obligation to notify furnishers of disputed information of

consumers’ disputes.

      85. AUDs are initiated by the data furnisher and are used to process out-of-

cycle credit history updates.

      86. Both ACDVs and AUDs are readily accessible via e-Oscar and can

easily be exported for printing using e-Oscar’s “Export CSV command link.”

Factual Allegations Regarding Plaintiff’s TransUnion LLC Consumer Report

      87.    On or about October 4, 2017, Plaintiff obtained a copy of her consumer

report as published by TransUnion.

      88.    That report contained false, inaccurate, and misleading information that

was detrimental to Plaintiff’s credit score/credit rating.
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 22 of 54




      89.      Specifically, the report showed the Freedom Mortgage tradeline

incorrectly reporting the Mortgage with a $0 balance.

      90.      The relevant portion of the Freedom Mortgage tradeline appeared in the

October 4, 2017 TransUnion report as follows:




(Remaining portion of tradeline omitted.)

      91.      The information described above was both false and misleading for a

number of reasons, including but not limited to the following:

            a. The balance of the Mortgage is not $0;

            b. The Mortgage was not discharge in bankruptcy;

      92.      Further, the specific reporting described above was in derogation of

accepted industry standards for reporting the account as set forth by the CDIA and
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 23 of 54




Metro 2 and as adopted by Freedom Mortgage. See e.g., 2015 CDIA Credit

Reporting Resource Guide (“2019 Metro 2”).

      93.    In a letter dated December 14, 2017, Plaintiff disputed the inaccurate

and misleading information directly to TransUnion and advised TransUnion that

Freedom Mortgage is reporting incorrectly as to the current status, payment history

and balance of the Mortgage. The relevant portion of Plaintiff’s dispute is

reproduced below:




      94.    In support of Plaintiff’s dispute, and to assist TransUnion with its

investigation, Plaintiff included with her dispute a copy of the Proof of Claim filed

by Freedom Mortgage.

      95.    Pursuant to 15 U.S.C. § 1681i, TransUnion had a duty to notify

Freedom Mortgage of Plaintiff’s dispute within five business days of receiving the

dispute, to forward the attached documents for Freedom Mortgage’s review.

      96.    Upon information and belief, TransUnion timely notified Freedom

Mortgage of Plaintiff’s dispute, as required by 15 U.S.C. § 1681i.
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 24 of 54




       97.       Pursuant to 15 U.S.C. § 1681s-2(b), Freedom Mortgage had a duty to

conduct an investigation with respect to the disputed information and to correct,

modify or delete that information appropriately.

       98.       In a document dated December 21, 2017, TransUnion advised Plaintiff

that it had researched the dispute, and provided a “revised report” that reflected its

findings. TransUnion provided a copy of the tradeline as reported “post-

investigation,” which reproduced the errors identified by Plaintiff in her original

dispute letter, and additionally erroneously declared the Mortgage closed.

       99.       The relevant portion of the Freedom Mortgage tradeline appeared in the

December 21, 2017 TransUnion reinvestigation report as follows:




       (Remaining portion of tradeline omitted.)

       100. Upon information and belief, the false, derogatory information

regarding Plaintiff and the Mortgage has been, and continues to be, published to

third parties.

       101. Freedom Mortgage’s post-investigation reporting is factually false and

misleading.
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 25 of 54




      102. Freedom Mortgage’s post-investigation reporting is in derogation of the

Metro 2 reporting standards, and that departure and failure to adhere to the adopted

guidelines also renders the reporting false and materially misleading, as users of

consumer reports assume Freedom Mortgage’s compliance with Metro 2 standards

in reporting consumer information.

      103. There is no indication in the tradeline of the “verified” report that

Plaintiff has disputed the information reported by Freedom Mortgage.

      104. Defendant’s failure to note Plaintiff’s legitimate dispute of the Freedom

Mortgage tradeline also renders the reporting materially misleading.

      105. The TransUnion reinvestigation report advised Plaintiff that if the

reinvestigation had not resolved her original dispute, or if Plaintiff had additional

questions regarding the reporting, or wanted written verification concerning the

account, Plaintiff should contact Freedom Mortgage directly.

         Plaintiff’s Request for Information from Freedom Mortgage

      106. On or about February 26, 2018, Plaintiff sent correspondence to

Freedom Mortgage captioned or otherwise titled “Request for Information Pursuant

to Regulation X under RESPA” (the “First RFI”) via certified mail, tracking number

7017 1000 0000 3736 2399.
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 26 of 54




        107. The First RFI requested Freedom Mortgage to provide specific credit

reporting information (the “Requested Credit Reporting Information” or “RCRI”),

from January 11, 2017, up to and including the date Freedom Mortgage responded

to the request (the “Subject Time Period”).

        108. The RCRI included the following: a summary of the data Freedom

Mortgage furnished about the Mortgage to the CRAs; for each month during the

Subject Time Period, the balance, the date and amount of each payment, the

Consumer Information Indicator, and, the Account Status that Defendant reported

or otherwise furnished about the Mortgage to the CRAs; and, copies of any and all

ACDVs Defendant received from the CRAs, and Defendant’s response(s) thereto.

        109. Freedom Mortgage received Plaintiff’s First RFI on or about March 7,

2018.

        110. On April 3, 2018, Freedom Mortgage responded to Plaintiff’s First RFI.

        111. However, Freedom Mortgage’s April 3, 2018 response was deficient in

that Freedom Mortgage failed to provide: any of the RCRI.

        112. Freedom Mortgage’s proffered no excuse for failing to provide the

RCRI, and instead wrote that Freedom Mortgage submitted accurate information to

the credit bureaus.
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 27 of 54




        113. As of the date of this Complaint, Freedom Mortgage has failed to

provide a proper, complete, substantive response to the RCRI, or a proper objection

to Defendant’s obligation to provide the requested information and documents.

        114. Accordingly, on or about October 17, 2019, as a direct result of Freedom

Mortgage’s failure to provide the RCRI, Plaintiff sent additional correspondence to

Freedom Mortgage, captioned or otherwise titled “Notice of Error Pursuant to 12

CFR § 1024.35 of Regulation X” (the “First Notice of Error” or “First NOE”) via

certified mail, tracking number 9171 9690 0935 0234 5318 58.

        115. The First NOE notified Freedom Mortgage of Freedom Mortgage’s

failure to provide all of the RCRI, and again requested Freedom Mortgage provide

the RCRI.

        116. Freedom Mortgage received the First NOE on or about October 23,

2019.

        117. Freedom Mortgage never responded to Plaintiff’s First NOE.

        118. As of the date of this Complaint, Freedom Mortgage has failed to

provide a proper, complete, substantive response, or a proper objection to the RCRI,

as requested in and by the First RFI and the First NOE.

        119. Freedom Mortgage reported credit data via a Metro 2 compliant system

to the CRAs in the ordinary course of its business.
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 28 of 54




      120. Freedom Mortgage is in the best position to know with certainty what

data it furnished to CRAs regarding the Mortgage.

      121. Therefore, Freedom Mortgage was, at all times herein, the most reliable

source of data furnished to the CRAs.

      122. Pursuant to 12 C.F.R. §§ 1024.36 and 1024.35, Freedom Mortgage had

a legal obligation to provide Plaintiff with a complete response to the RFI(s) and

NOE(s) and to provide the RCRI.

      123. Freedom Mortgage retains and can easily and readily access the RCRI.

      124. Freedom Mortgage could have easily provided Plaintiff with the RCRI

within the time limit specified by 12 C.F.R. §§ 1024.36(d)(2) and 1024.35(e)(3), had

Freedom Mortgage chosen to do so.

      125. Upon information and belief, the CRAs utilize their own internal

policies and procedures regarding data processing, which may result in data

furnished by mortgage loan servicers, like Freedom Mortgage, to be “suppressed.”

      126. However, “suppressed” data would not be visible to consumers, like

Plaintiff, requesting a complete credit file pursuant to 15 U.S.C. §1681g(a) from the

CRAs.
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 29 of 54




      127. Without knowing what data Freedom Mortgage has reported/is reporting

to the CRAs, Plaintiff is unable to determine if the CRAs are suppressing data which

Freedom Mortgage has reported/is reporting.

      128. Without knowing what data the CRAs may or may not have suppressed,

Plaintiff is unable to request that the CRAs update or correct Plaintiff’s credit files

as appropriate.

      129. Freedom Mortgage’s provision of the RCRI would extricate Plaintiff

from the current informational disadvantage.

      130. Freedom Mortgage’s provision of the RCRI would put Plaintiff in a

position to conduct a complete review of Plaintiff’s credit files maintained by the

CRAs, to ensure Freedom Mortgage’s credit data reporting is accurately reflected in

Plaintiff’s credit files, and thus giving Plaintiff the benefit of a “fresh start,” a

fundamental goal of the federal bankruptcy laws.

      131. However, without the RCRI, Plaintiff simply unable to determine

whether her credit files are “accurate” and “complete” as those terms are used by 15

U.S.C. §1681i(a)(5)(A).

      132. Without the RCRI, Plaintiff is unable to determine whether the CRAs

followed “reasonable procedures to assure maximum possible accuracy of the
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 30 of 54




information” regarding the information Defendant furnished to the CRAs

concerning Plaintiff and the Mortgage, as required by 15 U.S.C. §1681e(b).

      133. Freedom Mortgage’s provision of the RCRI would permit the Plaintiff

to do a “side by side” comparison of 1) the Plaintiff’s credit files and 2) the RCRI

responsive data.

      134. This would allow Plaintiff to ensure that the data furnished about the

Mortgage by Freedom Mortgage is being reported completely and accurately by the

CRAs.

      135. Without a response to the RCRI, Plaintiff is not in a position to know

whether Plaintiff’s consumer files are reflective of all the positive data being

furnished by the Defendant, or, if erroneous adverse credit information is being

reported, to allow the Plaintiff to inform the CRAs of such errors.

    Freedom Mortgage’s Obligation to Respond to Plaintiff’s Request for
                             Information

      136. RESPA is a consumer protection statute that imposes a duty on servicers

of mortgage loans to acknowledge and respond to inquiries from borrowers. Bivens

v. Bank of Am., N.A., 868 F.3d 915, 918, 2017 WL 3529113, *2 (11th Cir. 2017).

      137. RESPA requires servicers to comply with the obligations specified in 12

U.S.C. § 2605, as well as any regulations issued to carry out the statute's purposes.

See, 12 U.S.C. § 2605(k)(1).
        Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 31 of 54




         138. A servicer's failure to comply with RESPA or its implementing

regulations gives rise to a private cause of action. See, Id. § 2605(f).

         139. Regulation X, which implements RESPA, was promulgated by the

Consumer Financial Protection Bureau ("CFPB") and went into effect on January

10, 2014.

         140. Under 12 USC § 2605(e) of RESPA, the servicer of a federally related

mortgage loan is obligated to respond to a borrower’s qualified written request for

information (“QWR”) related to the servicing of the loan.

         141. Pursuant to 12 U.S.C. § 2605(i)(3), the term “servicing” means receiving

any scheduled periodic payments from a borrower pursuant to the terms of any loan,

including amounts for escrow accounts described in § 2609, and making the

payments of principal and interest and such other payments with respect to the

amounts received from the borrower as may be required pursuant to the terms of the

loan.

         142. However, a servicer's obligations to respond to RFIs under 12 C.F.R. §

1024.36 are broader than its obligations under 12 U.S.C. § 2605 to respond to QWRs,

in that the scope of an RFI under § 1024.36 is not limited to information that is

related to the “servicing” of the loan. Mortgage Servicing Rules, 78 FR 10696 at
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 32 of 54




10761 (“the final rule [**64] . . . does not limit information requests to those related

to servicing”).

      143. Accordingly, an RFI under § 1024.36 is valid if it seeks any information,

subject to the following exceptions:

          a. The information requested is substantially the same as information

             previously requested by the borrower which the servicer has previously

             provided;

          b. The information requested is confidential, proprietary or privileged; the

             information requested is irrelevant and not directly related to the

             borrower's mortgage loan account;

          c. The information request is overbroad or unduly burdensome;

          d. The servicer receives the information request more than one year after

             the servicing for the mortgage has been transferred to another servicer;

             and/or, the servicer receives the information request more than one year

             after the mortgage loan is discharged.

      144. The Official Bureau Interpretations to Regulation X provide the

following examples of confidential, proprietary, or privileged information: (1)

information regarding management or profitability of a servicer; (2) compensation

or personnel actions relating to servicer personnel, including the personnel
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 33 of 54




responsible for serving a borrower’s mortgage loan; (3) records of examination

reports, compliance audits, borrower complaints, and internal investigations or

external investigations; or, (4) information protected by the attorney client

privilege. Mortgage Servicing Rules, 78 FR 10696 at 10891.

      145. Plaintiff’s requests for the RCRI clearly have no basis in, or relationship

with or to, any of the examples set forth above.

      146. The Official Bureau Interpretations to Regulation X provide the

following examples of an irrelevant request for information: (1) information that

relates to the servicing of mortgage loans other than a borrower’s mortgage loan; (2)

the servicer’s training program for servicing personnel; (3) the servicer’s servicing

program guide; or, (4) investor instructions or requirements for servicers regarding

criteria for negotiating or approving any program with a borrower, including any

loss mitigation option.

      147. Plaintiff’s requests for the RCRI clearly have no basis in, or relationship

with or to, any of the examples set forth above.

      148. The Official Bureau Interpretations to Regulation X provide the

following examples of an overbroad or unduly burdensome request for information:

(1) requests that seek documents regarding “substantially all aspects of mortgage

services, ie. a request for all mortgage loan filed documents; (2) requests that are not
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 34 of 54




reasonably understandable; (3) requests that purport to require servicers to provide

information in specific formats such as a spreadsheet, when such information is not

ordinarily stored in such format; and, (4) requests that are not likely to assist a

borrower with the account, including, for example, copies of the front and back of

all physical payment instruments.

      149. Plaintiff’s requests for the RCRI clearly have no basis in, or relationship

with or to, any of the examples set forth above.

      150. Further, 12 C.F.R. §1024.36(a) provides, in relevant part, that a request

for information may consist of “any written request for information from a borrower

that includes the name of the borrower, information that enables the servicer to

identify the borrower's mortgage loan account, and states the information the

borrower is requesting with respect to the borrower's mortgage loan.”

      151. Comment 1 of the Official Interpretations of the CFPB to 12 C.F.R. §

1024.36(a) provides that “[a]n information request is submitted by a borrower if the

information request is submitted by an agent of the borrower.”

      152. 12 C.F.R. § 1024.36(d)(1) provides, in relevant part, that:

             [A] servicer must respond to an information request by
             either:

             (i) Providing the borrower with the requested information
                 and contact information, including a telephone number,
                 for further assistance in writing; or
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 35 of 54




            (ii) Conducting a reasonable search for the requested
                 information and providing the borrower with a written
                 notification that states that the servicer has determined
                 that the requested information is not available to the
                 servicer, provides the basis for the servicer's
                 determination, and provides contact information,
                 including a telephone number, for further assistance


      153. Additionally, 12 C.F.R. § 1024.36(d)(2)(i) provides that:

            A servicer must comply with the requirements of
            paragraph (d)(1) of this section:

            (A) Not later than 10 days (excluding legal public
               holidays, Saturdays, and Sundays) after the servicer
               receives an information request for the identity of, and
               address or other relevant contact information for, the
               owner or assignee of a mortgage loan; and
            (B) For all other requests for information, not later than
               30 days (excluding legal public holidays, Saturdays,
               and Sundays) after the servicer receives the
               information request.


      154. The RFI and NOE were sent to Freedom Mortgage pursuant to 12 C.F.R.

§§ 1024.36 and 1024.35 respectively, and requested that Freedom Mortgage provide

specific credit reporting information regarding the Mortgage and Plaintiff that

Freedom Mortgage reported to the CRAs.

      155. The RFIs were not duplicative, as they were not requesting information

that Freedom Mortgage previously provided.
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 36 of 54




      156. The RFI and NOE did not request confidential, proprietary or privileged

information. Rather, the RFI and NOE requested information about Plaintiff and her

Mortgage that Freedom Mortgage reported to third parties.

      157. The RFI and NOE did not request irrelevant information, as the

information requested was directly related to the Plaintiff’s Mortgage loan account.

      158. The RFI and NOE were not overbroad or unduly burdensome, as the

requested information is stored electronically, and is easily accessible and printable

by Freedom Mortgage. As such, Freedom Mortgage could respond to Plaintiff’s

information requests without exceeding thirty (30) business days, and without

incurring costs or dedicating resources that would be unreasonable in light of the

circumstances.

      159. The RFI and NOE were received by Freedom Mortgage while Freedom

Mortgage was actively servicing the Mortgage.

      160. Because the RFI and NOE requested information directly related to

Plaintiff’s Mortgage loan account, and there were no other exceptions that relieved

Freedom Mortgage of its duty to comply with the requirements of 12 C.F.R. §§

1024.36 and 1024.35, Freedom Mortgage was legally obligated to provide Plaintiff

with the RCRI.

      161. Despite the foregoing, Freedom Mortgage failed to provide the RCRI.
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 37 of 54




                                   Injuries-in-Fact

                        Diminution of Plaintiff’s Credit Score

      162. Freedom Mortgage’s actions and omissions have resulted in the

illegitimate suppression of Plaintiff’s FICO credit score and other credit rating

model scores.

      163. The adverse effect on Plaintiff’s credit score places Plaintiff at the

material risk of being denied credit or receiving less favorable credit terms than her

otherwise would.

      164. Further, the Courts have regularly held that allegations of lower credit

scores, taken as true, are sufficient to allege a concrete injury-in-fact for the purposes

of standing under Article III. Pedro v. Equifax, Inc., 868 F.3d 1275 (11th Cir. 2017)

(“[H]er credit score dropped 100 points as a result of the challenged conduct.

Because Pedro alleged that she suffered an injury in fact, she has standing to pursue

her complaint.”); Diedrich v. Ocwen Loan Servicing, LLC, 839 F.3d 583 (7th Cir.

2016) (standing where Plaintiffs alleged that they “have suffered damage to their

credit and been forced to pay Ocwen greater payments and a higher interest rate”);

Santangelo v. Comcast Corp., 162 F. Supp. 3d 691 (N.D. Ill. 2016) (“a depleted

credit score is sufficient to constitute an injury-in-fact for the purposes of

establishing Article III standing”); Binns v. Ocwen Loan Servicing, LLC, No. 14-
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 38 of 54




01764, 2015 U.S. Dist. LEXIS 132743, 2015 WL 5785693, at *9 (S.D. Ind. Sept.

30, 2015) (“injuries to plaintiffs’ credit scores and reputations were considered

intangible harms”); Rothman v. U.S. Bank Nat’l Ass’n, No. 13-03381, 2014 U.S.

Dist. LEXIS 141100, 2014 WL 4966907, at *5 (N.D. Cal. Oct. 3, 2014) (“Injury to

a credit score is sufficient to constitute ‘actual damages’”); Green v. RentGrow, Inc.,

No. 2:16cv421, 2016 U.S. Dist. LEXIS 166229 (“A decrease in credit score may

still establish an injury in fact sufficient to confer standing”); Adams v. Fifth Third

Bank, No. 3:16-CV-00218-TBR, 2017 U.S. Dist. LEXIS 18932 (W.D. Ky. Feb. 9,

2017) (“Plaintiffs’ allegations of lower credit scores … are sufficient to allege a

concrete injury-in-fact for the purposes of standing under Article III.”); and,

Coulbertson v. Experian Info. Sols., Inc., No. 16-cv-05672-RS, 2017 U.S. Dist.

LEXIS 69484 (N.D. Cal. Mar. 24, 2017) (“At a minimum, Coulbertson has alleged

a sufficient injury-in-fact through her claim that her credit score suffered as a result

of the credit report she disputes”).

      165. Freedom Mortgage’s actions and omissions have resulted in the

illegitimate suppression of Plaintiff’s credit-based FICO insurance score.

      166. The adverse effect on Plaintiff’s credit-based FICO insurance score

places Plaintiff at the material risk of being denied insurance or receiving less

favorable insurance rates and terms than she otherwise would.
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 39 of 54




      167. Freedom Mortgage’s actions and omissions have also caused Plaintiff’s

TransUnion credit report to falsely indicate to any viewer of that report that Plaintiff

does not have a Mortgage, that the Mortgage was discharged in bankruptcy, and/or

that Plaintiff is not current on her Mortgage payments.

      168. This false impression creates a material risk that Plaintiff would be

denied credit, receive less favorable credit treatment than she otherwise would, or

receive other unfavorable treatment than she otherwise would, from any viewer of

Plaintiff’s credit report engaged in judgment-based lending.

      169. However, the existence of consumer reports which inaccurately report

Plaintiff’s Mortgage as closed, with a $0 balance, and incomplete and/or incorrect

payment information make it inherently more difficult and more expensive for

Plaintiff to refinance the Mortgage.

      170. For example, for Plaintiff to obtain an FHA loan, the FHA’s general

credit policy requires lenders to obtain Plaintiff’s full credit report–not just the

Plaintiff’s credit score–and analyze the Plaintiff’s credit history, liabilities, and debts

to determine creditworthiness. U.S. Dep’t of Hous. and Urban Dev., Handbook

4000.1, FHA Single Family Housing Policy Handbook, 250 (December 30, 2016),

https://www.hud.gov/sites/documents/40001HSGH.PDF               (January     16,    2018)

[https://perma.cc/UE3H-N3BS].
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 40 of 54




       171. To obtain an FHA refinance of the Mortgage, the lender must be able to

verify Plaintiff’s payments for the Mortgage for the preceding 12 months. Id. at 409.

       172. In the event this information cannot be obtained via the consumer’s

credit report, FHA guidelines mandate that the consumer meet this burden through

other, more difficult and time-consuming means. Id. at 410.

       173. Plaintiff’s correct payment history would be included in Plaintiff’s

TransUnion credit report if Freedom Mortgage had conducted appropriate

investigations of Plaintiff’s dispute.

       174. However, because the Mortgage is reported in Plaintiff’s TransUnion

credit report as closed and with a $0 balance, Plaintiff will be forced to pursue

alternative, more time-consuming, and more expensive means of demonstrating her

payment history to a potential lender.

       175. Because Freedom Mortgage failed to comply with its duties under the

FCRA as detailed herein, Plaintiff will need to obtain and provide verification of the

Mortgage, bank statements, and/or other documents to demonstrate her payment

history for the previous 12 months.

       176. This requires Plaintiff to expend more time, effort, and money due to

Freedom Mortgage’s failure to abide by its obligations under the FCRA to accurately

report Plaintiff’s credit history.
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 41 of 54




                                  Informational Injury

      177. Freedom Mortgage’s failures to abide by its obligations under 12

U.S.C. § 2605(k)(1) and 12 C.F.R. §§ 1024.36 and 1024.35 have caused Plaintiff to

suffer an informational injury.

      178. “An 'informational injury' is a type of intangible injury that can

constitute an Article III injury in fact.” Stacy v. Dollar Tree Stores, Inc., 274 F.

Supp. 3d 1355, 1363 (S.D. Fla. 2017) (citing Dreher v. Experian Information

Solutions, Inc., 856 F.3d 337, 345 (4th Cir. 2017) (citing Federal Election Comm'n

v. Akins, 524 U.S. 11, 24, 118 S. Ct. 1777, 141 L. Ed. 2d 10 (1998) and Public Citizen

v. U.S. Dep't of Justice, 491 U.S. 440, 449, 109 S. Ct. 2558, 105 L. Ed. 2d 377

(1989)).

      179. A constitutionally cognizable informational injury requires that a person

lack access to information to which he is legally entitled, and that the denial of that

information creates a real harm with an adverse effect. Id.

      180. Further, an injury-in-fact sufficient to satisfy Article III standing

requirements “may exist solely by virtue of statutes creating legal rights, the invasion

of which creates standing.” Church v. Accretive Health, Inc., 654 Fed. Appx. 990,

2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th Cir. 2016).
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 42 of 54




      181. Pursuant to 12 C.F.R. § 1024.36 of Regulation X and 12 U.S.C. § 2605

of RESPA, borrowers with federally related mortgage loans have a legal right to

request and receive information directly related to their mortgage loan account from

the servicer of their mortgage loan account.

      182. The RCRI is information directly related to Plaintiff’s federally related

mortgage loan account.

      183. Plaintiff lacks access to the RCRI.

      184. Freedom Mortgage is the only source from which Plaintiff may obtain

or otherwise access the RCRI.

      185. Plaintiff has made legitimate requests for the RCRI, and Freedom

Mortgage has repeatedly failed to provide information responsive to Plaintiff’s

requests.

      186. Accordingly, through the violation of Plaintiff’s statutorily-created

rights under Regulation X and RESPA, Plaintiff has suffered an injury-in-fact

sufficient to establish Article III standing.

      187. Freedom Mortgage’s deficient responses to the RFIs have further

injured Plaintiff by preventing Plaintiff from taking important action. See, Baez v.

Specialized Loan Servicing, Ltd. Liab. Co., 709 F. App'x 979, 984 (11th Cir. 2017)
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 43 of 54




      188. Specifically, Freedom Mortgage’s deficient responses have prevented

Plaintiff from being able to take action to correct false, derogatory information on

Plaintiff’s consumer reports and/or in Plaintiff’s credit file(s), which is being

reported to third parties.

      189. As such, Freedom Mortgage’s completely deficient responses have

resulted in Plaintiff being injured by the continued illegitimate suppression of

Plaintiff’s FICO credit and Plaintiff’s other credit rating model scores, and the

continued illegitimate suppression of Plaintiff’s credit-based FICO insurance score.

      190. The continued illegitimate suppression of Plaintiff’s credit scores places

Plaintiff at the material risk of being denied credit or receiving less favorable credit

terms than Plaintiff otherwise would.

      191. The continued illegitimate suppression of Plaintiff credit-based

insurance scores places Plaintiff at the material risk of being denied insurance or

receiving less favorable insurance rates and terms than Plaintiff otherwise would.

                                      Damages

            Damages Resulting from Defendant’s Violation of the FCRA

      192. Freedom Mortgage breached its duties as described herein.

      193. Freedom Mortgage had actual notice that the information it was

reporting regarding Plaintiff and the Mortgage was false, deceptive, and misleading.
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 44 of 54




      194. Freedom Mortgage failed to correct its false, deceptive, and misleading

reporting as described herein.

      195. Freedom Mortgage had all the information necessary to correct its false,

deceptive, and misleading reporting.

      196. Freedom Mortgage had the ability to correct its false, deceptive, and

misleading reporting.

      197. Despite that, Freedom Mortgage continued to report the false,

deceptive, and misleading information regarding Plaintiff and the Mortgage.

      198. Accordingly, Freedom Mortgage’s conduct was willful.

      199. As a result of Freedom Mortgage’s willful actions and omissions,

Plaintiff is eligible for statutory damages.

      200. Additionally, as a result of Freedom Mortgage’s actions and omissions,

Plaintiff has suffered actual damages, including time spent challenging Freedom

Mortgage’s wrongful representations regarding the Mortgage.

      201. As a result of Freedom Mortgage’s actions and omissions, Plaintiff’s

actual damages also include the illegitimate suppression of her FICO credit score

and other credit rating modeling scores.
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 45 of 54




      202. Freedom Mortgage’s failures to correct and clear the inaccuracies in

Plaintiff’s TransUnion report creates a material risk of financial harm to Plaintiff

stemming from the decreased perception of Plaintiff’s creditworthiness.

      203. As a result of Freedom Mortgage’s failures to comply with its duties

under the FCRA, Freedom Mortgage is liable to Plaintiff for actual damages,

statutory damages, costs, and attorneys’ fees.

        Damages Resulting from Defendant’s Violations of RESPA/Reg X

      204. Freedom Mortgage’s repeated failures to provide the RCRI have caused

Plaintiff to incur a number of unwarranted costs and fees in an effort to obtain

transparency about Freedom Mortgage’s credit reporting on the Mortgage.

      205. At all times relevant hereto, Plaintiff has merely wanted to pay (and has

paid) ongoing monthly mortgage payments in fulfillment of the Mortgage

obligations, and to continue to rehabilitate Plaintiff’s credit during Plaintiff’s

Bankruptcy Case, in order to obtain the “fresh start” to which Plaintiff is entitled

following bankruptcy.

      206. All requests for and attempts to obtain the RCRI have fallen on deaf

ears, and any response Freedom Mortgage has supplied has been dismissive, vague,

incomplete, or otherwise unhelpful and non-responsive, in dereliction of Freedom

Mortgage’s statutory duties discussed supra.
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 46 of 54




      207. Freedom Mortgage’s improper actions have caused Plaintiff continued

costs and damages. Specifically, Plaintiff remains unable to conduct a complete

credit file review, and has had to expend time and effort in retaining counsel and

disputing the false information as a result of Freedom Mortgage’s failures to comply

with its statutory duties.

      208. Upon information and belief, despite receiving requests for information

that comply with 12 C.F.R. § 1024.36, and notices of error that comply with 12

C.F.R. § 1024.35, Freedom Mortgage regularly fails to provide Borrowers with the

type of credit reporting information at issue in this case.

      209. Upon information and belief, Freedom Mortgage’s regular practice is to

respond to requests for credit reporting information with standardized, form-based

response letters, like the ones used to respond to Plaintiff’s requests, which contain

boilerplate objections that are not tailored to the individual request.

      210. Upon information and belief, on at least five separate occasions,

including Plaintiff’s case, Freedom Mortgage has used the same or substantially

similar generic form letters to respond to requests for credit reporting information.

      211. Upon information and belief, Freedom Mortgage’s actions are believed

to be a pattern and practice of behavior, in conscious disregard of Freedom

Mortgage’s legal duties and Plaintiff’s rights.
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 47 of 54




      212. As a result of Freedom Mortgage’s repeated failures to provide the

RCRI, Freedom Mortgage is liable to Plaintiff for actual damages, statutory

damages, costs, and attorneys’ fees.

                               CAUSES OF ACTION

                                       COUNT I

          VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                        15 U.S.C. § 1681s-2(b)

      213. Plaintiff incorporates by reference all preceding paragraphs as though

fully stated herein.

      214. Pursuant to 15 U.S.C. § 1681s-2(a), Freedom Mortgage is responsible

for providing accurate information whenever it furnishes information to any

consumer reporting agencies.

      215. Upon information and belief, TransUnion timely notified Freedom

Mortgage of Plaintiff’s dispute and provided Freedom Mortgage with all the relevant

information that Plaintiff had submitted.

      216. Pursuant to 15 U.S.C. § 1681s-2(b), Freedom Mortgage had a duty to

investigate Plaintiff’s dispute and accurately report its findings to TransUnion.

      217. A furnisher’s investigation must be a good faith effort to ascertain the

truth; a reasonable investigation must answer the substance of the consumer’s
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 48 of 54




dispute and may not merely be a pro forma record review that simply begs the

question.

      218. In order to conduct a reasonable investigation, and pursuant to 15

U.S.C. § 1681s-2(b), Freedom Mortgage was required to review and consider all

relevant information submitted by Plaintiff to TransUnion.

      219. Plaintiff’s dispute was clear and unambiguous as to the inaccuracies of

reporting the Mortgage as closed, with a $0 balance and incomplete and/or incorrect

payment information.

      220. Freedom Mortgage breached its duties as described herein.

      221. If Freedom Mortgage had conducted a reasonable investigation of

Plaintiff’s dispute, Freedom Mortgage would have reviewed and considered all of

the information Plaintiff submitted to TransUnion in her dispute and would have

easily detected that what was being reported was factually incorrect, inaccurate, and

misleading.

      222. If Freedom Mortgage had conducted a reasonable investigation of

Plaintiff’s dispute, the Mortgage tradeline on Plaintiff’s TransUnion consumer

reports would have been corrected accordingly.

      223. Due to Freedom Mortgage’s failures to provide accurate information

and failures to conduct reasonable investigations of Plaintiff’s dispute, the false and
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 49 of 54




misleading information in Plaintiff’s credit file and on Plaintiff’s reports as

described herein was not appropriately modified.

      224. Freedom Mortgage had all the information necessary to correct its

reporting.

      225. Freedom Mortgage failed to suitably correct its reporting in the face of

clear evidence that it was false and misleading. The failure indicates that Freedom

Mortgage’s review procedures were not reasonable.

      226. The fact that Freedom Mortgage had all the information necessary to

correct its reporting, yet failed to appropriately do so, further indicates that Freedom

Mortgage recklessly disregarded Plaintiff’s dispute and the requirements of the

FCRA, amounting to a willful violation of the statute.

      227. Freedom Mortgage willfully, or in the alternative negligently, violated

15 U.S.C. § 1681s-2(b) by failing to conduct a reasonable investigation upon

receiving notice of Plaintiff’s dispute from TransUnion, by failing to appropriately

report the results of its investigation, and by failing to appropriately modify the

disputed information, in reckless disregard of the statutory requirements, Plaintiff’s

dispute, and the publicly recorded Bankruptcy Case filings.

      228. As a result of Freedom Mortgage’s violations of 15 U.S.C. § 1681s-

2(b), Plaintiff has suffered actual damages as stated herein. Plaintiff is, therefore,
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 50 of 54




entitled to recover actual damages from Freedom Mortgage under 15 U.S.C. §§

1681n and/or 1681o.

       229. Freedom Mortgage’s actions and omissions were willful, rendering

Freedom Mortgage liable to Plaintiff for punitive damages and/or statutory damages,

pursuant to 15 U.S.C. § 1681n.

       230. Plaintiff is entitled to recover costs and attorneys’ fees from Freedom

Mortgage, pursuant to 15 U.S.C. §§ 1681n and/or 1681o.

                                    COUNT II

          VIOLATIONS OF REGULATION X, 12 C.F.R. § 1024.35
(Failure to respond in a timely manner to a notice of error issued pursuant to
                             12 C.F.R. § 1024.35)

       231. Plaintiff incorporates by reference paragraphs 1 through 229 as though

fully stated herein.

       232. Plaintiff sent the First RFI to Freedom Mortgage on or about February

26, 2018.

       233. Plaintiff sent the First RFI to Freedom Mortgage at Freedom Mortgage’s

self-designated address for the receipt of such correspondence pursuant to 12 C.F.R.

§ 1024.36(b).
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 51 of 54




      234. The First RFI constituted a request for information pursuant to 12 C.F.R.

§ 1024.36(a) as the First RFI requested information “with respect to the borrower's

mortgage loan.”

      235. Freedom Mortgage received the First RFI on or about March 7, 2018.

      236. Pursuant to 12 C.F.R. § 1024.36(d)(2)(i)(B), Freedom Mortgage was

required to provide written correspondence to Plaintiff in response to Plaintiff’s First

RFI “not later than 30 days (excluding legal public holidays, Saturdays, and

Sundays)” after receiving the First RFI (the “RFI Response Deadline”).

      237. Plaintiff never received any written correspondence from Freedom

Mortgage containing a proper, valid objection as to why Defendant was not required

to respond to the First RFI and provide the RCRI by the RFI Response Deadline.

      238. Plaintiff never received any written correspondence from Freedom

Mortgage containing a proper, substantive response to the First RFI by the RFI

Response Deadline.

      239. Freedom Mortgage therefore failed to comply with the requirements of

12 C.F.R. §1024.36(d)(1) by the RFI Response Deadlines.

      240. Accordingly, and pursuant to 12 C.F.R. § 1024.35, Plaintiff sent

Freedom Mortgage a Notice of Error (the First NOE”) informing Freedom Mortgage

of its failure, and reiterating Plaintiff’s request for the RCRI.
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 52 of 54




        241. Freedom Mortgage received the First NOE on or about October 23,

2019.

        242. Pursuant to 12 C.F.R. § 1024.35(e)(3)(C), Freedom Mortgage was

required to provide written correspondence to Plaintiff in response to Plaintiff’s First

NOE “within 30 days (excluding legal public holidays, Saturdays, and Sundays)”

after receiving the First NOE (the “NOE Response Deadline”).

        243. Plaintiff never received any written correspondence from Freedom

Mortgage containing a proper, valid objection as to why Defendant was not required

to respond to the First NOE and provide the RCRI by the NOE Response Deadline.

        244. Plaintiff never received any written correspondence from Freedom

Mortgage containing a proper, substantive response to the First NOE by the NOE

Response Deadline.

        245. Defendant’s failure to provide proper written correspondence to

Plaintiff, in response to the First NOE and reiteration of Plaintiff’s request for the

RCRI before the NOE Response Deadline, constituted a willful violation of 12

C.F.R. §1024.35(e).

        246. As a result of Defendant’s actions and omissions, Plaintiff has been

damaged as described supra.
     Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 53 of 54




      247. Accordingly, Plaintiff is entitled to recover Plaintiff’s actual damages,

statutory damages, costs, and attorneys’ fees from Defendant.

                                 TRIAL BY JURY

      248. Plaintiff is entitled and hereby requests a trial by jury.

      WHEREFORE, Plaintiff prays/Plaintiffs pray that judgment be entered in

Plaintiff’s favor and against Defendant for:

      a.) Plaintiff’s actual damages;


      b.) Statutory damages of $1,000 per violation of the FCRA pursuant to 15

         U.S.C. § 1681n;

      c.) Punitive damages pursuant to 15 U.S.C. § 1681n;

      d.) Reasonable attorney’s fees and costs pursuant to 15 U.S.C. §§ 1681n

         and/or 1681o; and

      e.) Statutory damages pursuant to 12 U.S.C. § 2605(f)(2) for each violation

         of 12 C.F.R. § 1024.35 detailed herein;


      f.) Costs of litigation and reasonable attorney’s fees pursuant to 12 U.S.C. §

         2605(f)(3); and,

      g.) Such other and further relief as may be just and proper.
Case 1:19-cv-05370-LMM-JKL Document 1 Filed 11/26/19 Page 54 of 54




 Respectfully submitted this 26th day of November, 2019.


                                     BERRY & ASSOCIATES

                                     /s/ Joseph L. Erkenbrack
                                     Matthew T. Berry
                                     Georgia Bar No.: 055663
                                     matt@mattberry.com
                                     Joseph L. Erkenbrack
                                     Georgia Bar No.: 801728
                                     jerkenbrack@mattberry.com
                                     Adam J. Klein
                                     Georgia Bar No.: 425032
                                     aklein@mattberry.com
                                     2751 Buford Highway, Suite 600
                                     Atlanta, GA 30324
                                     Ph. (404) 235-3334
                                     Fax (404) 235-3333

                                     Counsel for Plaintiff
